Title: [From Thomas Jefferson to George Cabot, 24 July 1784]
From: Jefferson, Thomas
To: Cabot, George


[On board the Ceres, off Scilly Isles, 24 July 1784. Entry in SJL reads: “Do. [24. Ceres. off Scilly] Cabot. Have delivered his Don Quixote to Mr. Tracy.” Not found, and Cabot has not been identified. In Nov. 1804 John Quincy Adams had dinner with TJ and afterward made the following entry in his diary: “As to Spanish, it was so easy that he had learned it, with the help of a Don Quixote lent him by Mr. Cabot, and a grammar, in the course of a passage to Europe, on which he was but nineteen days at sea. But Mr. Jefferson tells large stories” J. Q. Adams, Memoirs, i (1874), 317. In his Account Book under date of 5 June 1784 TJ recorded a payment in New York to “Rivington for Span. dictionary £4.”]
